 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn W. Galbreath, d/b/a John W. Galbreath &Company and Service Employees InternationalUnion, Local 158-A, AFL-CIO, Petitioner.Case 9-RC-13867February 3, 1983DECISION AND ORDER REMANDINGPROCEEDING TO REGIONALDIRECTORBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on October 9, 1981,1 and the Region-al Director's report recommending disposition ofsame. The Board has reviewed the record in lightof the exceptions and brief, and hereby adopts theRegional Director's findings and recommendationsonly to the extent consistent herewith.The Regional Director recommended that Peti-tioner's Objection 7 be sustained,2that the electionbe set aside, and that a second election be directed.We disagree with his recommendation, and weshall remand the proceeding to the Regional Direc-tor to consider Petitioner's remaining objections.Petitioner's Objection 7 alleges that the Employ-er promised to grant wage increases to employeesif Petitioner were defeated in the election. In sup-port of this objection, Petitioner submitted a cam-paign leaflet distributed by the Employer. Afterlisting certain benefits, the leaflet states in pertinentpart:All the benefits listed above are benefits theGalbreath Company has voluntarily furnishedour employees. They represent additionalaverage yearly compensation of $1,884 foreach Galbreath housekeeping employee. Thisis almost a 19% addition to the average em-ployee's wages.The benefits we have offered and benefit im-provements still in progress are yours, not be-cause any union "demanded" them or "got"them for you. They exist because the Gal-breath Company believes in providing its em-ployees with benefits that are equal to orbetter than any provided in our industry orlocal unit represented by the Service Employ-ees' International Union.1 The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 12 votes for and 15 againstPetitioner, with I nondeterminative challenged ballot.i In view of his recommendation that Objection 7 be sustained, the Re-gional Director found it unnecessary to consider Petitioner's Objections1-6 and 8 and 9.Your company has promised a first rate bene-fits program from the first. Even though wehave worked together less than a year, youhave already been able to see that we have keptour promises. You can also depend on us to doso in the future.The Regional Director found that this case wasgoverned by the principles of Pacific TelephoneCompany, 256 NLRB 449 (1981), which, in turn,cited favorably to American TelecommunicationsCorporation, Electromechanical Division, 249 NLRB1135 (1980). In Pacific Telephone, the employer dis-tributed to employees a letter stating that employ-ees receive wages, hours and benefits "equal tothose provided to" the employer's represented em-ployees. The letter then stated that this equalitywas "the result of the Company's long standingpolicy to provide similar wages and working con-ditions to all employees regardless of whether em-ployees are union represented or not." The letterconcluded by noting that employees "already re-ceive in wages and benefits all that you could rea-sonably expect a union to obtain for you," and thatemployees receive equal wages and benefits with-out having to pay union dues or be subject tounion bylaws or regulations. The Board found thatthe leaflet constituted a promise of benefit to en-courage employees to reject union representation,and that it indicated to employees the futility of se-lecting such representation.The Regional Director found the facts in thisproceeding to be "almost identical" to those in Pa-cific Telephone. Contrary to the Regional Director,we find that Pacific Telephone is distinguishablefrom the instant case, and for the reasons below wefind the Employer's leaflet unobjectionable.It is axiomatic that during an election campaignan employer may express his views to his employ-ees on the issue of union representation. He mayalso stress to employees those benefits they havereceived without a union's assistance, and contrastwages and working conditions in his plant withthose in unionized plants. What he may not do ismake an unlawful promise of benefit to the em-ployees to persuade them to reject the union. TheRegional Director's finding that the Employermade such a promise here is in error.It is clear that in the objected-to leaflet the Em-ployer did no more than explain to its employeesits past policy (which apparently is undenied) ofproviding benefits equal to or better than thoseprovided in the "industry" or in a separate union-represented unit. It indicated that, without a union,it had previously promised a "first rate" benefitsprogram; it had already delivered on these prom-266 NLRB No. 1896 JOHN W. GALBREATH & COMPANYises; and it pledged to continue to do so. But, it didnot state it would do so only in the absence of aunion. And, contrary to our dissenting colleague'sunsupported claims, it did not indicate that itwould refuse to bargain if Petitioner shouldbecome the bargaining representative and proposebenefits that equaled or exceeded those given itsunrepresented employees. Further, unlike the em-ployer in Pacific Telephone, it did not tell the em-ployees that it believed that they "already receivein wages and benefits all that you could reasonablyexpect a union to obtain for you." In Pacific Tele-phone, the employer stressed to employees its long-standing policy of treating union and nonunion em-ployees equally. The Board found that this, cou-pled with the quote above, indicated to the em-ployees the futility of selecting a bargaining repre-sentative. No such finding is possible on the factshere, and American Telecommunications, supra, isequally inapplicable.3In sum, we do not think that the Employer'sforthright statement of its attitude about unions,and its comments on its past track record in pro-viding benefits, can be turned into an unlawfulpromise, or an inferential promise, of benefit or astatement suggesting the futility of union represen-tation. While the line is not "glaringly bright," wedo not see the Employer's comments falling on theside of impermissible statements.Accordingly, we shall remand this proceeding tothe Regional Director for consideration of Petition-er's remaining objections.ORDERIt is hereby ordered that the above-entitled pro-ceeding be, and it hereby is, remanded to the Re-gional Director for Region 9 for the purpose ofpreparing and issuing a supplemental report con-taining recommendations to the Board regardingthe disposition of Petitioner's Objections 1, 2, 3, 4,5, 6, 8, and 9. Following service of said supplemen-tal report on the parties, the provisions of Section102.69 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, shallbe applicable.MEMBER JENKINS, dissenting:Contrary to my colleagues, I would adopt theRegional Director's report and direct a secondelection in this proceeding.At the outset, I cannot agree with my col-leagues' assertion that the leaflet did no more than"explain" the Employer's past policy regarding theS Member Hunter notes that he did not participate in either PacificTelephone or American Telecommunications, and he intimates no view ofthe merits of either case. Nonetheless, as noted, he finds both cases distin-guishable from the situation here.distribution of benefits. The leaflet first describesthat policy by stating that the Employer believes inproviding employees with benefits "equal to orbetter than any provided in our industry or localunit represented by the Service Employees' Inter-national Union."4However, the leaflet then assertsthat the Employer has always "promised" a first-rate benefits program, that the Employer has "kept[its] promises," and that employees "can depend on[the Employer] to do so in the future." In myview, the latter statement goes beyond a mere de-scription of the policy and implies that the Em-ployer intends to continue its policy whether ornot employees choose union representation. I reachthis conclusion in view of the plain language of thedocument, which stresses that "in the future" em-ployees can depend upon the Employer's promisesregarding its benefits policy, and in view of thefact that the policy remains in effect even thoughanother unit of the Employer's employees selectedunion representation.The Employer's statement of intention to contin-ue its policy whether or not employees select unionrepresentation brings this case within the principlesof Pacific Telephone Company, 256 NLRB 449(1981), and American Telecommunications Corpora-tion, Electromechanical Division, 249 NLRB 1135(1980). In American Telecommunications Corpora-tion, the Board found that comments made by theemployer... were not strictly limited to informing[employees at one facility] that in the past [theemployer] had a practice of giving the samebenefits at all of its plants. In addition to this,his remarks were clearly phrased so as to indi-cate that [the employer] would continue togrant the same benefits at all plants in thefuture, regardless of which plant, if any, wasunionized. 5Similarly, in Pacific Telephone Company, theBoard found that the employer's agent "not onlystated that the unrepresented employees received* As noted by the Regional Director, Petitioner already represents aseparate unit of the Employer's employees.5 249 NLRB at 1136. In that case, the employer told employees at itsUpland facility that, if the union obtained benefits for employees at itsCity of Industry facility, then the Upland employees would also receivethose benefits, because the employer had always made a practice ofspreading benefits equally throughout its operations. The employer fur-ther stated that, if it granted a benefit in one of its operations, the samebenefit would be duplicated in the others "whether it was instigated bycorporate policy or union or anything." The Board found that these com-ments were "clearly phrased" to indicate that the employer would con-tinue to grant uniform benefits regardless of which plant was unionized.In this proceeding, the intention to continue the policy with or without aunion is also clearly stated, since the Employer both described its policyand expressly promised to continue it "in the future," and since the Em-ployer in fact had maintained the policy even though another unit of itsemployees became unionized.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits equal to represented employees, he alsostated that employees would continue to receivesuch benefits whether represented by a union ornot."6The Board concluded that "[i]t is implicit,perhaps even overt, in the employer's statementsthat the policy of providing the same wages, withor without a union, would be continued in theevent the union won the election."7Employees reasonably could draw several alter-native inferences from the Employer's statementthat it would continue its policy with or without aunion. Initially, employees could view the state-ments as a promise that benefits would be grantedin the event that employees rejected union repre-sentation. Thus, the statement served to reassureemployees that the Employer would match anybenefit increases granted to its unionized employeeswith corresponding increases for those employeeswho chose to remain unrepresented. Further, sinceits policy requires that unrepresented employees re-ceive benefits equal to "or better than" those grant-ed to unionized employees, the Employer was alsostating that employees who rejected unionizationmight receive benefits in excess of those gained bythe Employer's unionized employees.In Pacific Telephone Company, supra, the Boardset aside an election where an employer engaged invirtually identical conduct. In that case, the em-ployer distributed a letter stating that the wages,hours, and benefits received by employees were"equal to those provided to" the employer's repre-sented employees. The letter attributed this fact tothe employer's "long standing policy to providesimilar wages and working conditions to all em-ployees regardless of whether employees are unionrepresented or not." The Board, as noted above,viewed these remarks as a statement that employ-ees would continue to receive such benefits wheth-er or not they selected union representation. TheBoard then concluded that the letter contained apromise of benefit to encourage employees toreject the union and indicated to employees the fu-tility of selecting a bargaining representative. Iwould reach a similar result in this proceeding,since the Employer's statements are virtually indis-tinguishable from those' made in Pacific TelephoneCompany.8The Employer was essentially pledging6 256 NLRB at 449.256 NLRB at 450.a My colleagues attempt to distinguish Pacific Telephone Company onthe grounds that the employer's letter in that case also stated that em-ployees "already receive in wages and benefits all that you could reason-ably expect a union to obtain for you." A close reading of that case indi-cates that the result was not determined by that language. Rather, theBoard merely observed that that language "highlighted" the indication offutility. In my view, the Board would have reached the same result in theabsence of that language, and in the absence of the letter's additionalstatement that employees receive equal wages without having to payunion dues.that employees would receive all the benefits ofunion representation, and more, without a union.9The Employer's promise to continue its policywith or without a union also gives rise to anotherreasonable inference, by raising questions concern-ing the Employer's attitude toward the bargainingobligation that would arise if the employees select-ed union representation. Thus, the Employer prom-ised to continue its policy of providing its unrepre-sented employees with benefits "equal to or betterthan" those of represented employees. From thispromise employees could reasonably conclude that,if they became unionized, the Employer wouldseek to maintain its policy by refusing to bargain ifPetitioner proposed that their benefits exceed, oreven equal, those of the Employer's remaining un-represented employees. In this connection, theBoard has already noted in American Telecommuni-cations Corporation that an employer's insistencethat uniform benefits continue regardless of union-ization is contrary to an employer's bargaining obli-gation. The Board observed in that case that anemployer "may not broaden the scope of the unitfor negotiation by insisting that the benefits be thesame at all plants." The Board further observedthat, by stating in effect that it would not grantunionized employees more than it would grant un-represented employees, the employer was statingthat it had no intention of lawfully bargaining withthe union.I note finally that the Employer's leaflet is notrendered unobjectionable merely because it lacksmore explicit statements. I find it sufficient that theleaflet triggers reasonable inferences regarding theEmployer's response to the employees' choice inthe election. In concluding that the leaflet is objec-tionable, I am guided in part by the Board's obser-vations in Turner Shoe Company, Inc. and CarmenAthletic Industries, Inc., 249 NLRB 144, 146 (1980):Communications which hover on the edge ofthe permissible and the unpermissible are ob-jectionable as "[i]t is only simple justice that aperson who seeks advantage from his electeduse of the murky waters of double entendreshould be held accountable therefor at thelevel of his audience rather than that of sophis-ticated tribunals, law professors, scholars ofthe niceties of labor law, or 'grammarians."'[Georgetown Dress Corporation, 201 NLRB 102,116 (1973).] As the Supreme Court has noted,an employer "can easily make his viewsknown without engaging in 'brinksmanship'when it becomes all too easy to 'overstep and9 See American Telecommunications Corporation, Electromechanical Divi-sion, supra at 1136.98 JOHN W. OALBREATH & COMPANYtumble [over] the brink,' Wausau Steel Corp. v.N.LR.B., 377 F.2d 369, 372 (7th Cir. 1967). Atthe least he can avoid coercive speech simplyby avoiding conscious overstatements he hasreason to believe will mislead his employees."[N.LR.B. v. Gissel Packing Co, 395 U.S. at620.]I cannot join my colleagues in their departurefrom established precedent. Accordingly, I wouldadopt the Regional Director's report and direct asecond election.99